946 A.2d 636 (2008)
Margaret KOLBRICH, Executrix of the Estate of Robert Kolbrich, Deceased and Margaret Kolbrich, in Her Own Right, Petitioner
v.
ALLIED GLOVE CORPORATION; Allied Signal, Inc., in its Own Right and as Successor-in-Interest to Allied Corporation, Successor-in-Interest to Bendix Corporation; Argo Packing Company; Cashco, Inc.; Chicago Firebrick Company; Crane Valve Group; Crown, Cork & Seal Company; Dezurik, Inc.; Dravo Corporation; Eaton Corporation, as Successor-In-Interest to Cutler-Hammer, Inc.; Eichleay Corporation; Fabri-Valve, Division of ITT Grinnell Valve Company, Inc.; F.B. Wright Company; I.U. North America, Inc., as Successor by Merger to The Garp Company, formerly *637 known as The Gage Company, formerly known as Pittsburgh Gage and Supply Company; General Refractories Company; George V. Hamilton, Inc.; Gould Pumps, Inc.; Honeywell, Inc.; Hunter Sales Corporation; Industrial Holdings Corporation f/k/a Carborundum Company; M.S. Jacobs & Associates; Metropolitan Life Insurance Company a/k/a Metropolitan Insurance Company; Minnotte Contracting Corporation; Nagle Pumps, Inc.; Owens-Illinois, Inc.; Pfizer, Inc.; Power Piping; Quigley Company, Inc.; Safety First Industries, Inc., in its Own Right and as Successor-In-Interest to Safety First Supply, Inc.; The Sager Corporation, Successor-In-Interest to the Sager Glove Corporation, Sealite, Inc.; Stockham Valves & Fittings, f/k/a Marlin Valve, Inc.; Taylored Industries, Inc; Treco Construction Services, Inc., f/k/a The Rust Engineering Company; Unifrax Corporation, f/k/a Carborundum Company; Union Carbide Corporation, and its Linde Division, Respondents
v.
Viacom, Inc., Successor by Merger to CBS Corporation f/k/a Westinghouse Electric Corporation; National Vulcanized Fiber Co.; Spaulding Composites Company, Inc., f/k/a Spaulding Fiber Company; Synthane-Taylor; Fisher Scientific; Sun Chemical Co., Respondents
v.
Garlock Sealing Technologies, LLC, f/k/a Garlock Inc.; The Anchor Packing Company; A.W. Chesterton Company, Respondents.
No. 273 WAL 2007.
Supreme Court of Pennsylvania.
March 25, 2008.

ORDER
PER CURIAM.
AND NOW, this 25th day of March, 2008, the Petition for Allowance of Appeal, Application to Supplement Petition for Allowance of Appeal, and Second Application to Supplement Petition for Allowance of Appeal are DENIED.
Justice McCAFFERY did not participate in the consideration or decision of this matter.